Exhibit 10.1

EXECUTION COPY

VOTING AGREEMENT

VOTING AGREEMENT, dated as of June 11, 2014 (this “Voting Agreement”), among
Shanghai Pudong Science and Technology Investment Co., Ltd., a PRC limited
liability company (“Parent”), and the shareholders of Montage Technology Group
Limited, a Cayman Islands exempted company (the “Company”) listed on the
signature pages hereto (each, a “Shareholder” and, collectively, the
“Shareholders”). Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Merger Agreement (as defined below).

W I T N E S S E T H :

WHEREAS, Parent and the Company propose to enter into an Agreement and Plan of
Merger dated as of the date hereof (as the same may be amended or supplemented,
the “Merger Agreement”) providing for the merger of a newly-formed Cayman
Islands entity (“Merger Subsidiary”) with and into the Company;

WHEREAS, each Shareholder is the beneficial owner of the number of shares of
Company Shares and Company Restricted Shares set forth opposite such
Shareholder’s name on Schedule A hereto (together with any other Company Shares,
Company Restricted Shares or other voting share capital of the Company acquired
(whether beneficially or of record) by the Shareholder after the date hereof and
prior to the earlier of (i) the Effective Time and (ii) the termination of all
of the Shareholder’s obligations under this Agreement, including any such share
capital acquired by means of purchase, dividend or distribution, or issued upon
the exercise of any Company Share Option or warrants or the conversion of any
convertible securities or otherwise, collectively referred to herein as the
“Subject Shares”);

WHEREAS receipt of the Company Shareholder Approval is a condition to the
consummation of the Merger; and

WHEREAS, as a condition and inducement to the willingness of Parent to enter
into the Merger Agreement, Parent has required that the Shareholders enter into
this Voting Agreement in connection with the Merger Agreement.

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

Section 1. Representations and Warranties of the Shareholders. Each Shareholder
hereby represents and warrants (severally and not jointly) to Parent as follows:

(a) Authority; Enforceability. Each Shareholder has the legal capacity and all
requisite power and authority to execute this Voting Agreement, perform its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution and delivery by each Shareholder of this Voting Agreement and
consummation of the transactions contemplated hereby have been duly authorized
by all necessary action on the part of such Shareholder.



--------------------------------------------------------------------------------

(b) Execution; Delivery. Each Shareholder has duly executed and delivered this
Voting Agreement, and this Voting Agreement constitutes the valid and binding
obligation of such Shareholder, enforceable against such Shareholder in
accordance with its terms, except that such enforceability (i) may be limited by
bankruptcy, insolvency, moratorium or other similar laws affecting or relating
to the enforcement of creditors’ rights generally and (ii) is subject to general
principles of equity. No consent of, or registration or filing with, any
Governmental Authority or any third party is required to be obtained or made by
or with respect to such Shareholder in connection with the execution, delivery
and performance of this Voting Agreement or the consummation of the transactions
contemplated hereby, other than (i) such reports, schedules or statements under
Sections 13(d) and 16 of the 1934 Act as may be required in connection with this
Voting Agreement and the transactions contemplated hereby and (ii) such
consents, registrations or filings the failure of which to be obtained or made
would not have a material adverse effect on such Shareholder’s ability to
perform its obligations hereunder.

(c) The Subject Shares. Each Shareholder is the sole record holder and
beneficial owner of the Subject Shares listed on Schedule A across from its
name, free and clear of any Lien (other than any Liens pursuant to this
Agreement or the Merger Agreement). Each Shareholder has the sole voting power,
the sole power of disposition and the sole power to agree to all of the matters
set forth in this Agreement with respect to the Subject Shares listed on
Schedule A across from its name. As of the date of this Agreement, the Subject
Shares listed on Schedule A across from its name constitute all of the Company
Shares, Company Restricted Shares and any other voting share capital of the
Company beneficially owned or owned of record by the Shareholder. None of the
Subject Shares owned by it are subject to any voting agreement, voting trust,
other voting agreement, proxy, power of attorney or any other agreement that
would have the effect of preventing or disabling such Shareholder from
performing any of its obligations under this Agreement, except as contemplated
by this Voting Agreement.

Section 2. Representations and Warranties of Parent. Parent hereby represents
and warrants to each Shareholder as follows:

(a) Authority; Enforceability. Parent has all requisite corporate power and
authority to execute this Voting Agreement and to consummate the transactions
contemplated hereby. The execution and delivery by Parent of this Voting
Agreement and consummation of the transactions contemplated hereby have been
duly authorized by all necessary action on the part of Parent.

(b) Execution; Delivery. Parent has duly executed and delivered this Voting
Agreement, and this Voting Agreement constitutes the valid and binding
obligation of Parent, enforceable against Parent in accordance with its terms,
except that such enforceability (i) may be limited by bankruptcy, insolvency,
moratorium or other similar laws affecting or relating to the enforcement of
creditors’ rights generally and (ii)

 

2



--------------------------------------------------------------------------------

is subject to general principles of equity. No consent of, or registration or
filing with, any Governmental Authority or third party is required to be
obtained or made by or with respect to Parent in connection with the execution,
delivery and performance of this Voting Agreement or the consummation of the
transactions contemplated hereby, other than (i) reports, schedules or
statements by Parent under Sections 13(d) and 16 of the 1934 Act as may be
required in connection with this Voting Agreement and the transactions
contemplated hereby and (ii) such consents, registrations or filings the failure
of which to be obtained or made would not have, or be reasonably expected to
have, an adverse effect on Parent’s ability to perform its obligations
hereunder.

(c) Available Funds. Parent will have available to it at the Closing all funds
necessary to satisfy all of its, Parent Assignee’s and Merger Subsidiary’s
obligations under the Merger Agreement and otherwise in connection with the
Merger and the other transactions contemplated by this Voting Agreement and the
Merger Agreement, including payment of all charges and expenses required to be
paid by Parent, Merger Subsidiary or the Surviving Company pursuant to
Section 2.03(a) and (b) of the Merger Agreement.

Section 3. Covenants of the Shareholders. (a) Voting. During the Support Period
(as defined below), each Shareholder covenants and agrees as follows:

(i) at any meeting (whether annual or extraordinary, including any adjournment,
recess or postponement thereof) of shareholders of the Company, however called,
or in connection with any written resolution of the Company’s shareholders or in
any other circumstances upon which a vote with respect to the Merger Agreement,
the Merger or any other transaction contemplated by the Merger Agreement is
sought, each Shareholder shall (solely in its capacity as a Shareholder of the
Company) (i) appear at each such meeting or otherwise cause the Subject Shares
to be counted as present for purposes of calculating a quorum and to ensure that
any vote at such meeting be a poll vote and respond to each request by the
Company for written consent, if any; and (ii) vote (or cause to be voted) the
Subject Shares to the extent the Subject Shares may vote on the matter in
question, in favor of obtaining the Company Shareholder Approval and the other
transactions contemplated by the Merger Agreement, including the approval,
adoption and authorization of the Merger, the Merger Agreement, any other
transactions contemplated by the Merger Agreement or any related action
reasonably required in furtherance thereof. Notwithstanding anything in this
Voting Agreement to the contrary, only the Subject Shares shall be subject to
this Voting Agreement and any adjournment, recess or postponement of any meeting
of shareholders of the Company;

(ii) at any meeting (whether annual or extraordinary, including any adjournment,
recess or postponement thereof) of shareholders of the Company, however called,
or in connection with any written resolution of the Company’s shareholders or in
any other circumstances upon which the Shareholder’s vote, consent or other
approval is sought, such Shareholder shall (solely in its capacity as a
Shareholder of the Company) vote (or cause to be voted) the Subject Shares (to
the extent the Subject Shares may vote on the matter in question) against
(A) any Acquisition Proposal (other than the Merger), (B) any other transaction,
proposal, agreement or action made in

 

3



--------------------------------------------------------------------------------

opposition to approval of the Merger Agreement or the transactions contemplated
by the Merger Agreement (including the Merger) or in competition or inconsistent
with the Merger and the other transactions contemplated by the Merger Agreement,
(C) any other action, agreement or transaction that is intended, that would be
reasonably expected to, or the effect of which would be reasonably expected to,
impede, interfere with, delay, postpone, discourage or adversely affect the
Merger or any of the other transactions contemplated by the Merger Agreement or
this Agreement or the performance by such Shareholder of its obligations under
this Agreement, including, without limitation: (1) any extraordinary corporate
transaction, such as a scheme of arrangement, merger, consolidation or other
other business combination involving the Company or any of its Subsidiaries
(other than the Merger); (2) a sale, lease or transfer of 25% or more of the
assets of the Company or any Subsidiary or a reorganization, recapitalization or
liquidation of the Company or any Subsidiary; (3) an election of new members to
the board of directors of the Company, other than (i) individuals who on the
date hereof constituted the board of directors of the Company, (ii) any new
directors whose election to the board of directors of the Company or whose
nomination for election by the shareholders of the Company was approved by at
least a majority of the directors then still in office (or a duly constituted
committee thereof) either who were directors on the date hereof or whose
election or nomination for election was previously so approved, and/or (iii) as
otherwise provided in the Merger Agreement; (4) any material change in the
present capitalization or dividend policy of the Company or any amendment or
other change to the Company’s memorandum or articles of association, except if
approved in writing by Parent; or (5) any other material change in the Company’s
corporate structure, except if approved in writing by Parent;

(iii) other than pursuant to this Voting Agreement, each Shareholder shall not,
directly or indirectly, (A) sell, transfer, assign, tender, pledge, grant,
encumber, hypothecate or otherwise dispose of, by merger, operation of law or
otherwise (collectively, “Transfer”), other than by will or the laws of
intestacy, any Subject Shares to any person other than pursuant to the Merger or
(B) enter into any voting arrangement, whether by proxy, voting trust, voting
agreement, power of attorney with respect to any Subject Shares or any other
arrangement that grants a third party the right to vote or direct the voting of
the Subject Shares; and

(iv) each such Shareholder (A) hereby grants to Parent (and any designee of
Parent) a proxy (and appoints Parent or any such designee of Parent as its
attorney-in-fact with full power of substitution) to vote the Subject Shares
owned beneficially and of record by such Shareholder for the matters set forth
in Sections 3(a)(i) and 3(a)(ii) and such proxy and appointment shall (1) be
irrevocable, (2) be coupled with an interest, and (3) survive the dissolution,
bankruptcy or other incapacity of such Shareholder as well as the death,
bankruptcy or other incapacity of such Shareholder, (B) shall take such further
action or execute such other instruments as may be necessary to effectuate the
intent of the foregoing proxy and power-of-attorney, and (C) hereby revokes (or
causes to be revoked) any and all previous proxies, powers of attorney,
instruction or other requests with respect to such Shareholder’s Subject Shares.

 

4



--------------------------------------------------------------------------------

The “Support Period” shall commence on the date hereof and continue until the
first to occur of (1) the Effective Time, (2) termination of the Merger
Agreement in accordance with its terms and (3) the time (if any) at which the
Board of Directors of the Company shall have made an Adverse Recommendation
Change.

(b) Capacity. Notwithstanding anything to the contrary in this Voting Agreement,
(i) each Shareholder is entering into this Voting Agreement, and agreeing to
become bound hereby, solely in its capacity as a shareholder of the Company and
not in any other capacity (including without limitation any capacity as a
director of the Company) and (ii) nothing in this Voting Agreement shall
obligate such Shareholder to take, or forbear from taking, any action as a
director (including without limitation through the individuals that it has
elected to the Board of Directors of the Company) or any other action, other
than in the capacity as a Shareholder of the Company with respect to the voting
of the Subject Shares as specified in Sections 3(a)(i) and 3(a)(ii).

(c) Dissenters Rights. Each Shareholder hereby waives, and agrees not to
exercise or assert, if applicable, any appraisal and dissention rights under
Section 238 of the Cayman Companies Law in connection with the Merger.

(d) Acquisition Proposals. Each Shareholder agrees that it will not, directly or
indirectly, and shall use reasonable best efforts to cause its Representatives
not to, take any action that the Company is prohibited from taking pursuant to
Section 6.03 of the Merger Agreement.

(e) Additional Shares. Each Shareholder agrees to notify Parent in writing of
any additional Subject Shares acquired by such Shareholder after the date hereof
as soon as practicable, but in no event later than five (5) Business Days, after
such acquisition. Any such additional Subject Shares shall automatically become
subject to the terms of this Agreement and shall constitute Subject Shares for
all purposes of this Agreement.

(f) Documentation and Information. Each Shareholder (i) consents to and
authorizes the publication and disclosure by Parent or Parent Assignee of such
Shareholder’s identity and holding and beneficial ownership of the Subject
Shares and the nature of its commitments and obligations under this Agreement in
any disclosure required by the SEC or other Governmental Authority, including,
without limitation, the Proxy Statement, and any amendment thereto, relating to
the Merger, and (ii) agrees promptly to give to Parent and Merger Subsidiary any
information Parent, Parent Assignee or Merger Subsidiary may reasonably request
for the preparation of any such disclosure documents so long as such information
is required by Applicable Law to be disclosed therein. No Shareholder shall
issue any press release or make any other public statement with respect to the
transactions contemplated by this Agreement without the prior written consent of
Parent except as such release or statement may be required by Applicable Law or
the rules and regulations of any national securities exchange or Governmental
Authority of competent jurisdiction.

Section 4. Termination. This Voting Agreement shall terminate upon the earliest
to occur of (a) the Effective Time and (b) the termination of the Merger

 

5



--------------------------------------------------------------------------------

Agreement. Nothing in this Section 4 shall relieve or otherwise limit any
party’s liability for any breach of this Agreement prior to termination. This
Section 4 and Section 5 shall survive any termination of this Agreement.

Section 5. General Provisions.

(a) Amendments. This Voting Agreement may not be amended except by an instrument
in writing signed by each of the parties hereto.

(b) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally or sent by overnight courier
(providing proof of delivery) or sent by email (provided, that such email states
that it is a notice defined pursuant to this Section 5(b)) to the Company and
Parent in accordance with Section 11.01 of the Merger Agreement and to a
Shareholder at its address set forth on Schedule A hereto (or at such other
address for a party as shall be specified by like notice).

(c) Interpretation. The Section headings herein are for convenience of reference
only, do not constitute part of this Voting Agreement and shall not be deemed to
limit or otherwise affect any of the provisions hereof. Where a reference in
this Voting Agreement is made to a Section, such reference shall be to a Section
of this Voting Agreement unless otherwise indicated. Unless otherwise indicated,
whenever the words “include,” “includes” or “including” are used in this Voting
Agreement, they shall be deemed to be followed by the words “without
limitation.” In the event an ambiguity or question of intent or interpretation
arises, this Voting Agreement shall be construed as if drafted jointly by the
parties hereto and no presumption or burden of proof shall arise favoring or
disfavoring any party hereto by virtue of the authorship of any provisions of
this Agreement. This Agreement is in the English language, and while this
Agreement may be translated into other languages, the English language version
shall control.

(d) Severability. The provisions of this Voting Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability or the other provisions hereof. If any
provision of this Voting Agreement, or the application thereof to any Person or
any circumstance, is invalid or unenforceable, (i) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (ii) the remainder of this Voting Agreement and the application of
such provision to other Persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application
thereof, in any other jurisdiction.

(e) Counterparts. This Voting Agreement may be executed in any number of
counterparts, each such counterpart being deemed to be an original instrument,
and all such counterparts shall together constitute the same agreement.

 

6



--------------------------------------------------------------------------------

(f) Entire Agreement; No Third-Party Beneficiaries. This Voting Agreement
constitutes the entire agreement, and supersede all other prior agreements,
understandings, representations and warranties both written and oral, among the
parties, with respect to the subject matter hereof. This Voting Agreement is not
intended to confer upon any Person other than the parties hereto any rights or
remedies hereunder.

(g) Governing Law. This Voting Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
conflicts of law rules (other than New York General Obligations Law Sections
5-1401 and 5-1402) of such State (provided that the fiduciary duties of the
Board of Directors of the Company, the internal corporate affairs of the
Company, and the Merger and any exercise of appraisal and dissention rights with
respect to the Merger, shall in each case be governed by the laws of the Cayman
Islands).

(h) Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS VOTING AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS VOTING AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS
VOTING AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (ii) EACH PARTY UNDERSTANDS AND HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY MAKES THIS WAIVER VOLUNTARILY,
AND (iv) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS VOTING AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5(h).

(i) Merger Agreement. Parent acknowledges that the Shareholders have been
induced to enter into this Voting Agreement based on the terms and conditions of
the Merger Agreement.

(j) Assignment. Unless otherwise agreed in writing by the parties hereto, no
rights or obligations under this Voting Agreement may be assigned or delegated
by operation of Applicable Law or otherwise, and any purported assignment or
delegation in violation of this Voting Agreement is void, except that Parent may
assign its rights herein to Parent Assignee; provided that Parent shall remain
jointly and severally responsible and liable with Parent Assignee for all
representations, warranties, liabilities, covenants, agreements and any other
obligations under and pursuant to the terms of this Voting Agreement assumed by
Parent Assignee.

 

7



--------------------------------------------------------------------------------

(k) Consent to Jurisdiction. The parties hereto agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Voting Agreement or the transactions
contemplated hereby (whether brought by any party or any of its Affiliates or
against any party or any of its Affiliates) shall be brought in any New York
federal court (or if jurisdiction is not available therein, a New York state
court) sitting in the borough of Manhattan of the City of New York, and any
appellate court from any thereof, and each of the parties hereto hereby
irrevocably consents to the jurisdiction of such courts (and of the appropriate
appellate courts therefrom) in any such suit, action or proceeding and
irrevocably waives, to the fullest extent permitted by law, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in any such court or that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum. Process in
any such suit, action or proceeding may be served on any party anywhere in the
world, whether within or without the jurisdiction of any such court. Without
limiting the foregoing, each party agrees that service of process on such party
as provided in Section 5(b) shall be deemed effective service of process on such
party. The parties hereto agree that a final trial court judgment in any such
suit, action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law;
provided, however, that nothing in the foregoing shall restrict any party’s
rights to seek any post-judgment relief regarding, or any appeal from, such
final trial court judgment.

(l) Specific Performance. Each Shareholder acknowledges that monetary damages
would not be an adequate remedy in the event that any covenant or agreement in
this Voting Agreement is not performed in accordance with its terms, and it is
therefore agreed that, in addition to and without limiting any other remedy or
right it may have, Parent will have the right to an injunction, temporary
restraining order or other equitable relief in any court of competent
jurisdiction permitted by Section 5(k) enjoining any such breach and enforcing
specifically the terms and provisions hereof. Each Shareholder agrees not to
oppose the granting of such relief in the event such a court determines that
such a breach has occurred, and to waive any requirement for the securing or
posting of any bond in connection with such remedy. All rights, powers, and
remedies provided under this Voting Agreement or otherwise available in respect
hereof at law or in equity shall be cumulative and not alternative, and the
exercise or beginning of the exercise of any thereof by Parent shall not
preclude the simultaneous or later exercise of any other such right, power or
remedy by it.

[Signature Page Follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has duly executed this Voting Agreement, all as
of the date first written above.

 

Shanghai Pudong Science and Technology Investment Co., Ltd. By  

/s/ Xudong Zhu

  Name: Xudong Zhu   Title:   Chairman



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has duly executed this Voting Agreement, all as
of the date first written above.

 

SHAREHOLDERS:

 

Howard C. Yang

/s/ Howard C. Yang



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has duly executed this Voting Agreement, all as
of the date first written above.

 

SHAREHOLDERS: Xueren Yang /s/ Xueren Yang Shuzhang Liang /s/ Shuzhang Liang



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has duly executed this Voting Agreement, all as
of the date first written above.

 

SHAREHOLDERS: Stephen Tai /s/ Stephen Tai



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has duly executed this Voting Agreement, all as
of the date first written above.

 

SHAREHOLDERS: Tai Kuai Lap /s/ Tai Kuai Lap Chao Iong Wa /s/ Chao Iong Wa



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has duly executed this Voting Agreement, all as
of the date first written above.

 

SHAREHOLDERS: Absolute Pioneer Co., Ltd. By    /s/ Cathy Yen  

Name: Wei-Tsuei Yen

Title:    



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has duly executed this Voting Agreement, all as
of the date first written above.

 

SHAREHOLDERS: Wei-Tsuei Yen /s/ Cathy Yen



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has duly executed this Voting Agreement, all as
of the date first written above.

 

SHAREHOLDERS: Yung-Kuei Yu /s/ Yung-Kuei Yu



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has duly executed this Voting Agreement, all as
of the date first written above.

 

SHAREHOLDERS: Yung Do Way /s/ Yung Do Way



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has duly executed this Voting Agreement, all as
of the date first written above.

 

SHAREHOLDERS: Charles G. Sodini /s/ Charles G. Sodini



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has duly executed this Voting Agreement, all as
of the date first written above.

 

SHAREHOLDERS: Jung Kung Yang /s/ Jung Kung Yang



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has duly executed this Voting Agreement, all as
of the date first written above.

 

SHAREHOLDERS: Mark Thomas Voll /s/ Mark Thomas Voll



--------------------------------------------------------------------------------

SCHEDULE A

 

Shareholder

   Number of Subject Shares      Ordinary Shares      Restricted Shares     
Total  

Howard Yang

     1,013,319         36,000         1,049,319   

Xueren Yang and Shuzhuang Liang jointly

     404,000         —           404,000   

Stephen Tai

     505,319         36,000         541,319   

Tai Kuai Lap and Chao Iong Wa jointly

     912,000         —           912,000   

Wei-Tsuei Yen (Cathy)1

     49,234         4,000         53,234   

Yung-Kuei Yu (YK)

     —           4,000         4,000   

Yung Do Way (Edward)

     —           4,000         4,000   

Charles G Sodini

     —           4,000         4,000   

Jung Kung Yang (Jackie)

     39,766         4,000         43,766   

Mark Thomas Voll

     40,050         14,500         54,550      

 

 

    

 

 

    

 

 

 

Total

     2,963,688         106,500         3,070,188   

 

1. Ms. Yen beneficially owns 49,234 of the Subject Shares through Absolute
Pioneer Co., Ltd.

Notice

 

Shareholder

  

Mailing Address

Howard Yang    Unit E-F F10 No.9 Lane 1720, Hong Qiao Rd, Shanghai 200336, China
Stephen Tai    Room 304, No.2, Lane 680, Shuicheng Rd, Shanghai 200336, China
Wei-Tsuei Yen/ Absolute Pioneer Co., Ltd.    N66 Tomson Golf Villa, No. 1
Longdong Ave., Pudong Shanghai 200120, China Yung-Kuei Yu (YK)    18F, No.333,
Section 2, Tunhwa S. Rd., Taipei 106, Taiwan, ROC Yung Do Way (Edward)    12F.,
No. 9, Lane 157, Jihu Rd., Zhongshan Dis., Taipei City 462, Taiwan, ROC Charles
G Sodini    37 Larch Circle, Belmont, MA 02478, USA Jung Kung Yang (Jackie)   
18893 Bellgrove Circle, Saratoga,CA 95070, USA Mark Thomas Voll    710
Morningside Circle, Los Altos, CA 94022, USA Tai Kuai Lap and Chao Iong Wa   
c/o Stephen Tai, Room 304, No.2, Lane 680, Shuicheng Rd, Shanghai 200336, China
Xueren Yang and Shuzhuang Liang    c/o Howard Yang, Unit E-F F10 No.9 Lane 1720,
Hong Qiao Rd, Shanghai 200336, China



--------------------------------------------------------------------------------

with a copy to (which shall not constitute notice):

O’Melveny & Myers LLP

Two Embarcadero Center, 28th Floor

San Francisco, CA 94111

Attention: Paul Scrivano, Esq.

Facsimile: 415-984-8701

Email: pscrivano@omm.com